Citation Nr: 0312263	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 based on convalescence following VA hospitalization of 
September 1996 for treatment and surgery for right shoulder 
disability.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active service from October 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In December 1996, the 
RO denied entitlement to a temporary total rating under 38 
C.F.R. § 4.30 based on convalescence following VA 
hospitalization of September 1996 for surgical repair of a 
rotator cuff of the right shoulder.  The case was previously 
before the Board in June 1998 and July 1999, when it was 
remanded for action on this claim.    

In April 2002, the RO granted service connection for PTSD 
with a 10 percent disability rating, effective from January 
2001.  A 50 percent rating was thereafter awarded for PTSD in 
December 2002, effective from January 2001.  

In correspondence received at the Board in May 2003, the 
veteran indicated that he was unemployable due to service-
connected disability and that he is in need of aid and 
attendance.  These matters are referred to the RO for 
appropriate action.  


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration and to comply with due process.




The veteran claimed entitlement to a temporary total rating 
under 38 C.F.R. § 4.30 based on convalescence following VA 
hospitalization of September 1996 for surgical repair of a 
rotator cuff of the right shoulder.  That claim was denied in 
December 1996 because the veteran was not service connected 
for a right shoulder disability.  A timely appeal ensued.

When this case was remanded by the Board in June 1998, it was 
noted that in November 1994 the veteran sought to reopen his 
claim for service connection for a right shoulder disorder 
and that he could obtain a temporary total rating under 38 
C.F.R. § 4.30 based on convalescence following VA 
hospitalization of September 1996 for treatment and surgery 
for right shoulder disability only if that disorder was 
service connected.  Thus, the Board concluded that the claim 
for service connection for a right shoulder disability was 
inextricably intertwined with the claim for a temporary total 
convalescent rating, the former being the predicate for the 
latter.  

The case was remanded for the RO to adjudicate the claim of 
whether new and material evidence had been submitted to 
reopen the claim for service connection for a right shoulder 
disability.  This claim was adjudicated by the RO in 
September 1999 and January 2000.  The veteran was notified of 
the RO's decisions and of his appellate rights at his most 
recent address of record.  He did not appeal.    

More recently, in a May 2003 brief the veteran's 
representative claimed that a March 1988 rating decision that 
severed service connection for bursitis of the right shoulder 
contained clear and unmistakable error.  See 38 C.F.R. 
§ 3.105(a).  This claim, likewise, is inextricably 
intertwined with the claim for a temporary total convalescent 
rating and must be remanded to the RO for adjudication.

Further, in May 2003 the RO forwarded evidence to the Board 
from the veteran, including a substantive appeal for the 
issue of a higher rating for PTSD and relevant VA treatment 
records.  Remand is required so that this evidence may be 
considered by the RO and for the issuance of a supplemental 
statement of the case (SSOC).  




Additionally, on remand the RO should obtain the veteran's 
treatment records for PTSD from the Biloxi VA Medical Center 
(VAMC) and the PTSD Clinic at the Gulfport VA medical 
facility dated from 2001 to present.  The veteran should also 
be afforded a VA examination in order to assess the current 
severity of his service-connected PTSD.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2002)).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Adjudicate the claim of whether the 
March 1988 rating decision that severed 
service connection for bursitis of the 
right shoulder was clearly and 
unmistakably erroneous.  If the 
determination is adverse, furnish the 
veteran and his representative 
notification of appellate rights.  If the 
veteran files a timely notice of 
disagreement, he and his representative 
should be provided a statement of the 
case and afforded the opportunity to file 
a substantive appeal.

2.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
the Biloxi VAMC and the PTSD Clinic at 
the Gulfport VA medical facility, dated 
from 2001 to present.  

3.  Once the foregoing development has 
been accomplished to the extent possible 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.  In so doing, 
the examiner is asked to address his or 
her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the 
basis of the veteran's PTSD alone, the 
examiner is asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Thereafter, review the claims folder and 
ensure that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  

5.  Readjudicate the temporary total 
rating claim.  If the findings remain 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case which provides adequate notice of 
all actions taken by the agency of 
original jurisdiction subsequent to the 
issuance of the December 2002 SSOC.  The 
veteran must then be afforded an 
opportunity to reply thereto.

6.  Readjudicate the veteran's claim for a 
higher rating for PTSD with application of 
all appropriate laws and regulations and 
consideration of any additional information 
obtained since the December 2002 statement of 
the case.  Review the evidence of record at 
the time of the 2002 rating decision that was 
considered in assigning the original 
disability rating for the veteran's 
disability, then consider all the evidence of 
record to determine whether the facts show 
that he was entitled to a higher disability 
rating for this disability at any period of 
time since his original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


